HARPER, j.
Appellant was prosecuted and convicted of the offense of unlawfully carrying a pistol, and his punishment assessed at a fine of $100.
By the special charge requested we should judge that the contention made by appellant was that he was on his own premises; but as no statement of facts accompanies the record, we cannot determine whether or not that issue was raised by the testimony. In the absence of a statement of facts, no issue is raised in the motion for a new trial which we can review.
Affirmed.